Order entered January 29, 2020




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00485-CR

                          AREON TREVON MCDADE, Appellant

                                                V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 195th Judicial District Court
                                   Dallas County, Texas
                      Trial Court Cause No. F-1735368-N F17-35368-N

                                           ORDER
       Before the Court is The State’s appellee’s January 27, 2020 motion for extension of time

to file its brief. We GRANT the motion and ORDER the brief received by the Court on January

27, 2020 FILED as of the date of this order.


                                                        /s/   BILL PEDERSEN, III
                                                              JUSTICE